t c summary opinion united_states tax_court robert gollnick jr and piyanut ustsasan-gollnick petitioners v commissioner of internal revenue respondent docket no 18269-16s filed date robert gollnick jr pro_se jason t scott michael a skeen and trent d usitalo for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed they resided in california the issue for decision is whether petitioners are entitled to a deduction for various expenses related to mr gollnick’s insurance sales and educator activities background3 in mr gollnick was an independent agent of new york life_insurance co nyl he drove his own vehicle from home to various locations in california and attempted to sell insurance policies to small businesses walking door to door he also attempted to sell insurance to family and friends in new york and florida continued revenue code as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2ms ustsasan-gollnick did not appear when this case was called for trial 3some of the facts have been stipulated and are so found nyl notified mr gollnick that he was terminated in date and that he owed the company dollar_figure at that time it appears that nyl did not issue a form_1099 or similar record to mr gollnick for petitioners filed a joint form_1040 u s individual_income_tax_return for reporting adjusted_gross_income of dollar_figure including wages paid to mr gollnick by st leo university on form 2106-ez unreimbursed employee business_expenses mr gollnick claimed that while working as an insurance agent and educator he incurred unreimbursed employee business_expenses of dollar_figure comprising vehicle expenses parking fees tolls and transportation travel_expenses while away from home meals and entertainment_expenses and other expenses petitioners carried over to schedule a itemized_deductions the amount reported on form 2106-ez along with excess educator expenses of dollar_figure claiming a miscellaneous deduction of dollar_figure before the application of sec_67 petitioners also attached to their return a schedule c profit or loss from business reporting that mr gollnick earned gross_income of dollar_figure as an insurance agent in the internal_revenue_service irs examined petitioners’ tax_return and disallowed the miscellaneous deduction claimed on schedule a for lack of substantiation of the underlying expenses petitioners subsequently submitted to the irs an amended tax_return for eliminating the schedule a deduction described above but including a deduction for similar expenses on schedule c discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 4the amended tax_return is not part of the record 5petitioners do not contend and the record does not suggest that the burden_of_proof should shift to respondent pursuant to sec_7491 when a taxpayer establishes that he paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir sec_274 prescribes strict substantiation requirements for deductions for expenses related to travel including meals_and_lodging entertainment and gifts and with respect to listed_property 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1 5t a temporary income_tax regs fed reg date as relevant here the term listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records and documentary_evidence which in combination are sufficient to establish the amount date and business_purpose for a covered expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence sec_1_274-5 income_tax regs provides that the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used moreover the court may not use the rule established in cohan v commissioner f 2d pincite to estimate expenses covered by sec_274 sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra there is no dispute that mr gollnick’s activities as an insurance agent and educator during the year in issue constituted trades_or_businesses within the meaning of sec_162 the sole issue for decision is whether mr gollnick has properly substantiated the business_expenses in dispute i vehicle travel meals and entertainment_expenses mr gollnick produced a partial milage log at trial--a document that he had failed to share with the irs office of appeals or respondent’s counsel before trial because he failed to produce the partial mileage log before trial and in the light of unexplained inconsistencies between the log and claims made on petitioners’ tax_return the court gives no weight to the document in sum mr gollnick failed to satisfy the heightened substantiation requirements prescribed for vehicle expenses under sec_274 and it follows that petitioners are not entitled to a deduction for vehicle expenses mr gollnick did not maintain a log or a similar record to substantiate or demonstrate the business_purpose for travel meals and entertainment_expenses many of the expenditures_for travel and meals and entertainment appear to be personal expenses in any event mr gollnick failed to satisfy the heightened substantiation requirements prescribed for these type of expenses in sec_274 consequently we sustain respondent’s disallowance of a deduction for travel meals and entertainment_expenses ii other expenses mr gollnick produced copies of numerous receipts in an effort to substantiate expenses for business-related supplies educational items parking fees and tolls cellular phone service and postage on close examination the receipts in question include a mix of business and personal expenses in some cases the nature of the expense is not discernable nevertheless applying the rule in cohan v commissioner f 2d pincite the court finds that there is sufficient evidence in the record showing that mr gollnick paid dollar_figure for deductible business_expenses in to reflect the foregoing decision will be entered under rule
